DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17522383 filed on February 03rd, 2022 in which claims 1, 2, 22, 25-26, 33, 69 and 75-79 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 02/03/2022 are acceptable for examination proceedings.

Claim Objections
5.	Claim 25 is objected to because of the following informalities: On line 1 of the claim, it appears the Applicant intended “The method of claim, wherein the drying of the treatment solution is performed sufficiently rapidly so that of the continuous hydrophilic and cohesive polymer treatment film is at most 150 nm” to read “The method of claim 1, wherein the drying of the treatment solution is performed sufficiently rapidly so that the thickness of the continuous hydrophilic and cohesive polymer treatment film is at most 150 nm”.  
Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 2, 25-26, 33, 69 and 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 23, 25-26, 33, 69 and 75-79 of U.S. Patent No. 11,203,199 to Landa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same subject matter.

The table below shows how the claims are anticipated:
Current application 17/522,383:
U.S. Patent N° 11,203,199:
1. A method of printing comprising: 
a. providing an intermediate transfer member (ITM) comprising a silicone-based release layer surface that is sufficiently hydrophilic to satisfy at least one of the following properties: (i) a receding contact angle of a drop of distilled water deposited on the silicone-based release layer surface is at most 600; and (ii) a 10-second dynamic contact angle (DCA) of a drop of distilled water deposited on the silicone-based release layer surface is at most 108°; 
b. providing an aqueous treatment formulation comprising: 
i. at least 1%, by weight, of at least one water soluble polymer having a solubility in water of at least 5% at 25°C; and
ii. a carrier liquid containing water, said water making up at least 50% by weight of the aqueous treatment formulation;
c. applying the aqueous treatment formulation to the silicone-based release layer surface of the ITM to form thereon a wet treatment layer having a thickness of at most 0.8µm; 
e. depositing droplets of an aqueous ink onto smooth upper surface of the dried treatment film to form an ink image on the silicone-based release layer surface; 
f. drying the ink image to leave an ink-image residue on the silicone- based release layer surface; and 
g. transferring the ink-image residue onto a printing substrate by pressured contact between the ITM and the printing substrate;

d. subjecting the wet treatment layer to a drying process to form a dried treatment film, from the wet treatment layer, on the silicone-based release layer surface, wherein the drying of the treatment solution is performed sufficiently rapidly such that the viscosity of the aqueous treatment formulation increases rapidly enough to inhibit surface-tension-driven beading such that:













i. the dried treatment film has a smooth upper surface; ii. the smooth upper surface of the dried treatment film is characterized by an average roughness Ra of at most 12 nanometers; 

1. A method of printing comprising: 
a. providing an intermediate transfer member (ITM) comprising a silicone-based release layer surface that is sufficiently hydrophilic to satisfy at least one of the following properties: (i) a receding contact angle of a drop of distilled water deposited on the silicone-based release layer surface is at most 600; and (ii) a 10-second dynamic contact angle (DCA) of a drop of distilled water deposited on the silicone-based release layer surface is at most 108°; 
b. providing an aqueous treatment formulation comprising: 
i. at least 1%, by weight, of at least one water soluble polymer having a solubility in water of at least 5% at 25°C; and 
ii. a carrier liquid containing water, said water making up at least 50%, by weight of the aqueous treatment formulation; 
c. applying the aqueous treatment formulation to the silicone-based release layer surface of the ITM to form thereon a wet treatment layer having a thickness of at most 0.8µm; 
e. depositing droplets of an aqueous ink onto the dried treatment film to form an ink image on it tvi4attN-ses i± the silicone-based release layer surface; 
f. drying the ink image to leave an ink-image residue on the silicone- based release layer surface; and 
g. transferring the ink-image residue onto a printing substrate by pressured contact between the ITM and the printing substrate;

d. subjecting the wet treatment layer to a drying process to form a dried treatment film, from the wet treatment layer, on the silicone-based release layer surface, wherein 
i. the drying of the treatment solution is performed sufficiently rapidly such that the 
dried hydrophilic treatment film formed thereon is a cohesive polymer treatment film; and
ii. during the drying process of the wet treatment layer, a dynamic viscosity of the wet treatment layer increases by at least a factor of at least 500 within a period of at most 1 seconds;

23. The method of claim 1, wherein the drying process of the wet treatment layer is sufficiently rapid such that the viscosity of the aqueous treatment formulation increases rapidly enough to inhibit surface-tension-driven beading such that the dried treatment film has a smooth upper surface, 
the sooth upper surface of the dried treatment film being characterized by an average roughness Ra of at most 12 nanometers.
2. The method of claim 1, wherein a 60°C evaporation load of the provided aqueous treatment formulation is at most 8:0.
2. The method of claim 1, wherein at 60°C evaporation load of the provided aqueous treatment formulation is at most 8:1.
25. The method of claim 1, wherein the drying of the treatment solution is performed sufficiently rapidly so that the thickness of the continuous hydrophilic and cohesive polymer treatment film is at most 150 nm.
25. The method of claim 23, wherein the drying of the treatment solution is performed sufficiently rapidly so that the thickness of the continuous hydrophilic and cohesive polymer treatment film is at most 150 nm.
26. The method of claim 1, wherein a thickness of the dried treatment film is at most 150nm.
26. The method of claim1, wherein a thickness of the dried treatment film is at most 150nm.
33. The method of claim 1, wherein the dried treatment film is sufficiently cohesive such that during transfer of the ink-image residue, the dried treatment film completely separates from the ITM and transfers to the printing substrate with the dried ink image, both in printed and non-printed areas.
33. The method of claim 1, wherein the dried treatment film is sufficiently cohesive such that during transfer of the ink-image residue, the dried treatment film completely separates from the ITM and transfers to the printing substrate with the dried ink image, both in printed and non-printed areas.
69. The method of claim 1, wherein the dried treatment film to which the aqueous ink droplets are deposited and a surface of the dried treatment film are characterized by a dimensionless ratio between (i) an average roughness Ra and (ii) a thickness of the dried treatment layer, wherein said dimensionless ratio is at most 0.15.
69. The method of claim 1, wherein the dried treatment film to which the aqueous ink droplets are deposited and a surface of the dried treatment film are characterized by a dimensionless ratio between (i) an average roughness Ra and (ii) a thickness of the dried treatment layer, wherein said dimensionless ratio is at most 0.1 5.
75. A printing system comprising:
a. an intermediate transfer member (ITM) comprising a silicone-based release layer surface that is sufficiently hydrophilic to satisfy at least one of the following properties: (i) a receding contact angle of a drop of distilled water deposited on the silicone-based release layer surface is at most 600; and (ii) a 10-second dynamic contact angle (DCA) of a drop of distilled water deposited on the silicone-based release layer surface is at most 1080; 
b. a quantity of an aqueous treatment formulation comprising: i. at least 1%, by weight, of at least one water soluble polymer having a solubility in water of at least 5% at 25°C; and ii. a carrier liquid containing water, said water making up at least 50%, by weight of the aqueous treatment formulation; 
c. a treatment station configured to apply the aqueous treatment formulation to the silicone-based release layer surface of the
ITM to form thereon a wet treatment layer having a thickness of at most 0.8µm; 
d. an image forming station disposed downstream of the treatment station, the image forming station configured to form ink images upon the silicone-based release layer surface of the ITM; and 
e. an impression station at which the ink images are deposited from the ITM surface to substrate, wherein the system is configured such that: 
A. the wet treatment layer is subjected to a drying process on the ITM at locations downstream of the treatment station and upstream of the image forming station; 
B. the drying process is effective to form a dried hydrophilic treatment film from the wet treatment layer; 
D. at the image forming station, the ink images formed by depositing droplets of an aqueous ink onto the smooth upper surface of the dried treatment film which is present on the silicone-based release layer surface of the ITM;





C. the drying of the treatment solution is performed sufficiently rapidly to inhibit surface-tension-driven beading such that: 










i. the dried treatment film has a smooth upper surface; and 
ii. the smooth upper surface of the dried treatment film is characterized by an average roughness Ra of at most 12 nanometers. 

75. A printing system comprising:
a. an intermediate transfer member (ITM) comprising a silicone-based release layer surface that is sufficiently hydrophilic to satisfy at least one of the following properties: (i) a receding contact angle of a drop of distilled water deposited on the silicone-based release layer surface is at most 600; and (ii) a 10-second dynamic contact angle (DCA) of a drop of distilled water deposited on the silicone-based release layer surface is at most 1080; 
b. a quantity of an aqueous treatment formulation comprising: i. at least 1%, by weight, of at least one water soluble polymer having a solubility in water of at least 5% at 25°C; and ii. a carrier liquid containing water, said water making up at least 50%, by weight of the aqueous treatment formulation; 
c. a treatment station configured to apply the aqueous treatment formulation to the silicone-based release layer surface of the 
ITM to form thereon a wet treatment layer having a thickness of at most 0.8pm; 
d. an image forming station disposed downstream of the treatment station, the image forming station configured to form ink images upon the silicone-based release layer surface of the ITM; and 
e. an impression station at which the ink images are deposited from the ITM surface to substrate, wherein the system is configured such that: 
A. the wet treatment layer is subjected to a drying process on the ITM at locations downstream of the treatment station and upstream of the image forming station; 
B. the drying process is effective to form a dried hydrophilic treatment film from the wet treatment layer; 
D. during the drying process of the wet treatment layer, a dynamic viscosity of the wet treatment layer increases by at least a factor of at least 500 within a period of time of at most 1 second; 
E. at the image forming station, the ink images formed by depositing droplets of an aqueous ink onto the dried treatment film which is present on the silicone-based release layer surface of the ITM.

C. the drying of the treatment solution is performed sufficiently rapidly to inhibit beading so that the dried hydrophilic treatment film formed therefrom is a cohesive polymer treatment film; 


23. The method of claim 1, wherein the drying process of the wet treatment layer is sufficiently rapid such that the viscosity of the aqueous treatment formulation increases rapidly enough to inhibit surface-tension-driven beading such that the dried treatment film has a smooth upper surface, 
the sooth upper surface of the dried treatment film being characterized by an average roughness Ra of at most 12 nanometers.
76. The system of claim 1 wherein a static surface tension of the aqueous treatment formulation is within a range of 20 and 40 dynes/cm at 25°C.
76. The system of claim 1 wherein a static surface tension of the aqueous treatment formulation is within a range of 20 and 40 dynes/cm at 25°C.
	
77. The system of claim 76 wherein a 60°C evaporation load of the aqueous treatment formulation is at most 8:1, by weight.
77. The system of claim 76 wherein a 60°C evaporation load of the aqueous treatment formulation is at most 8:1, by weight.
78. The system of claim 77 wherein a 25°C dynamic viscosity of the aqueous treatment formulation is at least 10 cP.
78. The system of claim 77 wherein a 25°C dynamic viscosity of the aqueous treatment formulation is at least 10 cP.
79. The system of claim 76 wherein a 25°C dynamic viscosity of the aqueous treatment formulation is at least 10 cP.
79. (new) The system of claim 76 wherein a 25°C dynamic viscosity of the aqueous treatment formulation is at least 10 cP.


Allowable Subject Matter
10.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853